Per Curiam. By this writ of error it is sought to reverse certain orders of the County Court of Cook County, authorizing the sale to Charles Dickinson, one of the defendants in error, of an option to purchase certain real estate in the city of Chicago. The' option was given to Orlando F. and Oscar L. Gibbs, in a lease to them by David M. Osborne, dated May 30,1884. The lessor died July 5, 1886, leaving the plaintiffs in error, his devisees, owners of the property, subject to the lease. About December 7, 1887, the lessees became insolvent, and executed an assignment for the benefit of their creditors to Joel V. Taylor, assignee, and at the -time of the orders in question the estate was in process of settlement in the County Court. The plaintiffs in error "are not creditors of the insolvents nor have they any concern in the administration of the insolvent estate. They appeared in the County Court for no other purpose than to oppose the action of that court in its efforts to convert into money that which is, in good faitlp represented to belong to the estate. The reason assigned for the opposition is that the option was personal to the lessees, not susceptible of transfer, and therefore a sale by the assignee will create a cloud on the title of the owners of the property. Without expressing any opinion on the assignability of the option, we see no reason to interfere with the action of the County Court. It is not a court of equity jurisdiction, where application may be made to remove clouds already created, much less those merely anticipated. It can not be required to try and determine various and intricate conflicting claims to property, before authorizing the assignee to sell whatever interest the estate possesses. The adverse claimants are in no wise injured by such proceedings, as they have access to the appropriate tribunal for redress. Sec. 11 of Chap. 100 of the Revised Statutes can not be considered in the light of a prohibition which prevents a sale by the assignee of whatever interest the estate has, where such interest is uncertain, or may be, at the end of a tedious litigation, declared to have no foundation. This would be entirely inconsistent with the spirit of the act which encourages quick settlement and distribution among the creditors. What the court will order the assignee to dispose of is within its discretion, which we think has not been abused in this case. The orders of the County Court are affirmed. Orders affirmed.